Title 1 - General Provisions

§ 1-101 Designation and citation

1-101.
Designation and citation

The Arizona Revised Statutes adopted and enacted into law by this act, and as hereafter amended and supplemented and printed and published pursuant to section 1-106, shall be known as Arizona Revised Statutes and may be cited as " A.R.S." followed by the number of the title and the number of the section in the title, separated by a dash. Example: This section may be cited: " A.R.S. section 1-101" .



§ 1-102 Repealing clause

1-102.
Repealing clause

All laws and statutes of a general, public and permanent nature now in force and effect are repealed effective twelve o'clock noon on January 9, 1956.



§ 1-103 Effective date

1-103.
Effective date

Each and all of the laws and statutes as herein contained and hereby enacted shall take effect and be in force on and after twelve o'clock noon on January 9, 1956, except where a later effective date is expressly provided in any section of these Revised Statutes, the later effective date shall prevail.



§ 1-104 Effect of repealing clause and construction of act

1-104.
Effect of repealing clause and construction of act

A. The adoption and enactment of these Revised Statutes shall not be construed to repeal or in any way to affect or modify:

1. Any special, local or temporary laws.

2. Any law making an appropriation.

3. Any law affecting any bond issue or by which any bond issue may have been authorized.

4. The running of the statutes of limitations in force at the time this act becomes effective.

5. The continued existence and operation of any department, agency or office heretofore legally established or held.

6. Any bond of any public officer.

7. Any taxes, fees, assessments or other charges incurred or imposed.

8. Any statutes authorizing, ratifying, confirming, approving or accepting any compact or contract with any other state or with the United States or any agency or instrumentality thereof.

B. All laws, rights and obligations set forth in subsection A of this section shall continue and exist in all respects as if these Revised Statutes had not been adopted and enacted.

C. In addition to their general application, the provisions of chapter 2 of this title, so far as applicable, apply to the act enacting these Revised Statutes.



§ 1-105 Effect of repeal on prior offenses and punishments

1-105.
Effect of repeal on prior offenses and punishments

A. No fine, forfeiture or penalty incurred under laws existing prior to the time these Revised Statutes take effect shall be affected by repeal of such existing laws, but the recovery of such fines and forfeitures and the enforcement of such penalties shall be effected as if the law repealed had still remained in effect.

B. When an offense is committed prior to the time these Revised Statutes take effect, the offender shall be punished under the law in effect when the offense was committed.



§ 1-106 Supplements as part of Revised Statutes

1-106.
Supplements as part of Revised Statutes

A. The laws contained in current pocket parts or supplements to these Revised Statutes, printed and published hereafter as may be authorized by law, shall constitute, prima facie, a part of these Revised Statutes, if such laws, as so contained, purport to represent reproductions of laws enacted by the legislature subsequent to the date these Revised Statutes become effective.

B. If such pocket parts or supplements are printed and published on a cumulative basis, then only such laws as are contained in the latest publication thereof shall constitute, prima facie, a part of these Revised Statutes.

C. The authentication of such pocket parts under the facsimile signature of the secretary of state, and a printed reproduction of the great seal of the state of Arizona, shall be sufficient to satisfy the purposes and conditions of this section.



§ 1-201 Adoption of common law; exceptions

1-201.
Adoption of common law; exceptions

The common law only so far as it is consistent with and adapted to the natural and physical conditions of this state and the necessities of the people thereof, and not repugnant to or inconsistent with the Constitution of the United States or the constitution or laws of this state, or established customs of the people of this state, is adopted and shall be the rule of decision in all courts of this state.



§ 1-202 Private and corporate seals or scrolls; effect

1-202.
Private and corporate seals or scrolls; effect

Unless otherwise specifically required by law, no private or corporate seal or scroll is necessary to establish the validity of any contract, bond, conveyance or other instrument of writing, nor shall the addition or omission of any private or corporate seal or scroll in any way affect any such instrument heretofore or hereafter made.



§ 1-211 Rules of construction and definitions

1-211.
Rules of construction and definitions

A. The rules and the definitions set forth in this chapter shall be observed in the construction of the laws of the state unless such construction would be inconsistent with the manifest intent of the legislature.

B. Statutes shall be liberally construed to effect their objects and to promote justice.

C. The rule of the common law that penal statutes shall be strictly construed has no application to these Revised Statutes. Penal statutes shall be construed according to the fair import of their terms, with a view to effect their object and to promote justice.



§ 1-212 Section headings; source notes; reviser's notes; cross references; exception

1-212.
Section headings; source notes; reviser's notes; cross references; exception

Except as provided in section 47-1107, headings to sections, source notes, reviser's notes and cross references are supplied for the purpose of convenient reference and do not constitute part of the law.



§ 1-213 Words and phrases

1-213.
Words and phrases

Words and phrases shall be construed according to the common and approved use of the language. Technical words and phrases and those which have acquired a peculiar and appropriate meaning in the law shall be construed according to such peculiar and appropriate meaning.



§ 1-214 Words of tense, number and gender

1-214.
Words of tense, number and gender

A. Words in the present tense include the future as well as the present.

B. Words in the singular number include the plural, and words in the plural number include the singular.

C. Words of the masculine gender include the feminine and the neuter.

D. Words of the feminine gender include the masculine and the neuter.



§ 1-215 Definitions

1-215.
Definitions

In the statutes and laws of this state, unless the context otherwise requires:

1. " Action" includes any matter or proceeding in a court, civil or criminal.

2. " Adopted rule" means a final rule as defined in section 41-1001.

3. " Adult" means a person who has attained eighteen years of age.

4. " Alternative fuel" means:

(a) Electricity.

(b) Solar energy.

(c) Liquefied petroleum gas, natural gas, hydrogen or a blend of hydrogen with liquefied petroleum or natural gas that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(d) Only for vehicles that use alcohol fuels before August 21, 1998, alcohol fuels that contain not less than eighty-five per cent alcohol by volume.

(e) A combination of at least seventy per cent alternative fuel and no more than thirty per cent petroleum based fuel that operates in an engine that meets the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94 and that is certified by the engine manufacturer to consume at least seventy per cent alternative fuel during normal vehicle operations.

5. " Bribe" means anything of value or advantage, present or prospective, asked, offered, given, accepted or promised with a corrupt intent to influence, unlawfully, the person to whom it is given in that person's action, vote or opinion, in any public or official capacity.

6. " Child" or " children" as used in reference to age of persons means persons under eighteen years of age.

7. " Clean burning fuel" means:

(a) An emulsion of water-phased hydrocarbon fuel that contains not less than twenty per cent water by volume and that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(b) A diesel fuel substitute that is produced from nonpetroleum renewable resources if the qualifying volume of the nonpetroleum renewable resources meets the standards for California diesel fuel as adopted by the California air resources board pursuant to 13 California Code of Regulations sections 2281 and 2282 in effect on January 1, 2000, the diesel fuel substitute meets the registration requirement for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01 and the use of the diesel fuel substitute complies with the requirements listed in 10 Code of Federal Regulations part 490, as printed in the federal register, volume 64, number 96, May 19, 1999.

(c) A diesel fuel that complies with all of the following:

(i) Contains a maximum of fifteen parts per million by weight of sulfur.

(ii) Meets ASTM D975.

(iii) Meets the registration requirements for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01.

(iv) Is used in an engine that is equipped or has been retrofitted with a device that has been certified by the California air resources board diesel emission control strategy verification procedure, the United States environmental protection agency voluntary diesel retrofit program or the United States environmental protection agency verification protocol for retrofit catalyst, particulate filter and engine modification control technologies for highway and nonroad use diesel engines.

(d) A blend of unleaded gasoline that contains at minimum eighty-five per cent ethanol by volume or eighty-five per cent methanol by volume.

(e) Neat methanol.

(f) Neat ethanol.

8. " Corruptly" means a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to, or to some other person.

9. " Daytime" means the period between sunrise and sunset.

10. " Depose" includes every manner of written statement under oath or affirmation.

11. " Federal poverty guidelines" means the poverty guidelines as updated annually in the federal register by the United States department of health and human services.

12. " Grantee" includes every person to whom an estate or interest in real property passes, in or by a deed.

13. " Grantor" includes every person from or by whom an estate or interest in real property passes, in or by a deed.

14. " Includes" or " including" means not limited to and is not a term of exclusion.

15. " Inhabitant" means a resident of a city, town, village, district, county or precinct.

16. " Issue" as used in connection with descent of estates includes all lawful, lineal descendants of the ancestor.

17. " Knowingly" :

(a) Only a knowledge that the facts exist that bring the act or omission within the provisions of the statute using such word.

(b) Does not require any knowledge of the unlawfulness of the act or omission.

18. " Magistrate" means an officer having power to issue a warrant for the arrest of a person charged with a public offense and includes the chief justice and justices of the supreme court, judges of the superior court, justices of the peace and police magistrates in cities and towns.

19. " Majority" or " age of majority" as used in reference to age of persons means the age of eighteen years or more.

20. " Malice" and " maliciously" mean a wish to vex, annoy or injure another person, or an intent to do a wrongful act, established either by proof or presumption of law.

21. " Minor" means a person under the age of eighteen years.

22. " Minor children" means persons under the age of eighteen years.

23. " Month" means a calendar month unless otherwise expressed.

24. " Neglect" , " negligence" , " negligent" and " negligently" import a want of such attention to the nature or probable consequence of the act or omission as a prudent man ordinarily bestows in acting in his own concerns.

25. " Nighttime" means the period between sunset and sunrise.

26. " Oath" includes an affirmation or declaration.

27. " Peace officers" means sheriffs of counties, constables, marshals, policemen of cities and towns, commissioned personnel of the department of public safety, personnel who are employed by the state department of corrections and the department of juvenile corrections and who have received a certificate from the Arizona peace officer standards and training board, peace officers who are appointed by a multicounty water conservation district and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by community college district governing boards and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by the Arizona board of regents and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by the governing body of a public airport pursuant to section 28-8426 and who have received a certificate from the Arizona peace officer standards and training board and special agents from the office of the attorney general, or of a county attorney, and who have received a certificate from the Arizona peace officer standards and training board.

28. " Person" includes a corporation, company, partnership, firm, association or society, as well as a natural person. When the word " person" is used to designate the party whose property may be the subject of a criminal or public offense, the term includes the United States, this state, or any territory, state or country, or any political subdivision of this state that may lawfully own any property, or a public or private corporation, or partnership or association. When the word " person" is used to designate the violator or offender of any law, it includes corporation, partnership or any association of persons.

29. " Personal property" includes money, goods, chattels, dogs, things in action and evidences of debt.

30. " Population" means the population according to the most recent United States decennial census.

31. " Process" means a citation, writ or summons issued in the course of judicial proceedings.

32. " Property" includes both real and personal property.

33. " Real property" is coextensive with lands, tenements and hereditaments.

34. " Registered mail" includes certified mail.

35. " Seal" as used in reference to a paper issuing from a court or public office to which the seal of such court or office is required to be affixed means an impression of the seal on that paper, an impression of the seal affixed to that paper by a wafer or wax, a stamped seal, a printed seal, a screened seal or a computer generated seal.

36. " Signature" or " subscription" includes a mark, if a person cannot write, with the person's name written near it and witnessed by a person who writes the person's own name as witness.

37. " State" , as applied to the different parts of the United States, includes the District of Columbia, this state and the territories.

38. " Testify" includes every manner of oral statement under oath or affirmation.

39. " United States" includes the District of Columbia and the territories.

40. " Vessel" , as used in reference to shipping, includes ships of all kinds, steamboats, steamships, barges, canal boats and every structure adapted to navigation from place to place for the transportation of persons or property.

41. " Wilfully" means, with respect to conduct or to a circumstance described by a statute defining an offense, that a person is aware or believes that the person's conduct is of that nature or that the circumstance exists.

42. " Will" includes codicils.

43. " Workers' compensation" means workmen's compensation as used in article XVIII, section 8, Constitution of Arizona.

44. " Writ" means an order or precept in writing issued in the name of the state or by a court or judicial officer.

45. " Writing" includes printing.



§ 1-216 Joint authority of public officers; quorum of board or commission

1-216.
Joint authority of public officers; quorum of board or commission

A. Words purporting to give a joint authority to three or more public officers or other persons shall be construed as giving the authority to a majority of the officers or persons unless it is otherwise expressly declared in the law giving the authority.

B. A majority of a board or commission shall constitute a quorum.



§ 1-217 Definitions of certain words when used in pleadings

1-217.
Definitions of certain words when used in pleadings

In pleadings, civil or criminal:

1. " Horse" includes all kinds, ages and sexes of the horse species.

2. " Mule" includes all kinds, ages and sexes of the mule species.

3. " Neat animal" includes all kinds, ages and sexes of the bovine species.



§ 1-218 Filing by mail; date of filing

1-218.
Filing by mail; date of filing

A. Any report, claim, tax return, statement, payment, deposit or other material dealing in any way or manner with taxation, other than petitions or notices of appeal, that is required or authorized to be filed with or made to this state or any agency or political subdivision of this state and that is deposited, properly addressed and postage prepaid, in an official depository of the United States mail shall be deemed filed and received by the addressee on the date shown by the postmark or other official mark of the United States mail stamped thereon, or, if the sender disputes the dates contained on such mark or no such mark appears or is legible, on the mailing date as established by competent evidence introduced by the sender.

B. Any filing that is described in subsection A of this section and that is not received by the addressee shall be deemed filed and received on the date of mailing if the sender establishes the date of mailing as provided in subsection A of this section and files with the addressee a duplicate filing within ten days after written notification of nonreceipt of such filing is given to the sender by the addressee.

C. If any filing described in subsection A of this section is sent by United States certified or registered mail or certificate of mailing, the date of such registration, certification or certificate, as established by a record authenticated by proper officials of the United States mail, shall be deemed the date of filing.

D. If the due date of any filing described in subsection A of this section falls upon a Saturday, Sunday or legal holiday, the filing shall be considered timely if performed on the next business day.

E. Any filing described in subsection A of this section that does not contain a postmark or other official mark of the United States mail stamped thereon shall be considered timely if performed by the taxpayer within five business days after the due date of the filing.

F. For the purposes of tax administration, references in this section to:

1. " United States mail" are considered to include any designated delivery service provided by a trade or business if the service has been designated by the United States secretary of the treasury pursuant to section 7502(f) of the United States internal revenue code of 1986.

2. " Postmark" are considered to include any date recorded or marked by any designated delivery service and described in section 7502(f)(2)(C) of the internal revenue code.

3. " Registered" and " certified" are considered to include any equivalent service maintained by a designated delivery service.



§ 1-241 Time statutes take effect

1-241.
Time statutes take effect

A. An act or statute which by its terms is to take effect on a specified day shall, unless otherwise provided in the act or statute, take effect at twelve o'clock noon on the day specified.

B. An act or statute, which by its terms is to take effect from and after a specified day, shall take effect at midnight of the day specified.



§ 1-242 Standard time

1-242.
Standard time

A. The standard time in Arizona shall be the solar time of the one hundred fifth meridian west of Greenwich, commonly known as standard mountain time.

B. This section shall not be construed to affect the standard time established by United States law governing the movements of common carriers engaged in interstate commerce or the time for performance of an act by an officer or department of the United States, as established by a statute, lawful order, rule or regulation of the United States or an agency thereof.

C. Notwithstanding any other provision of law to the contrary by the United States government relating to adoption of daylight saving time by all of the states, the state of Arizona elects to reject such time and elects to continue in force the terms of subsection A, relating to standard time in Arizona.

D. The rejection of daylight saving time as provided for in this section may be changed by future legislative action.



§ 1-243 Computation of time

1-243.
Computation of time

A. Except as provided in subsection B, the time in which an act is required to be done shall be computed by excluding the first day and including the last day, unless the last day is a holiday, and then it is also excluded.

B. In cases in which notice of a decision by the state, any agency thereof or any political subdivision must be given to a petitioner and in which the petitioner must file a notice of appeal of such decision within a time certain of less than ten days, such time shall be computed starting with the day after the day during which the notice of decision is received by the petitioner by personal service or registered or certified mail.



§ 1-244 Retroactivity of statutes

1-244.
Retroactivity of statutes

No statute is retroactive unless expressly declared therein.



§ 1-245 Subsequent statute as superseding former law

1-245.
Subsequent statute as superseding former law

When a statute has been enacted and has become a law, no other statute or law is continued in force because it is consistent with the statute enacted, but in all cases provided for by the subsequent statute, the statutes, laws and rules theretofore in force, whether consistent or not with the provisions of the subsequent statute, unless expressly continued in force by it, shall be deemed repealed and abrogated.



§ 1-246 Penalty altered by subsequent law; effect

1-246.
Penalty altered by subsequent law; effect

When the penalty for an offense is prescribed by one law and altered by a subsequent law, the penalty of such second law shall not be inflicted for a breach of the law committed before the second took effect, but the offender shall be punished under the law in force when the offense was committed.



§ 1-247 Repeal of law and substitution of penalty; effect

1-247.
Repeal of law and substitution of penalty; effect

When by the provisions of a repealing statute a new penalty is substituted for an offense punishable under the law repealed, such repealing statute shall not exempt from punishment a person who has offended against the repealed law while it was in force, but in such case the rule prescribed in section 1-246 shall govern.



§ 1-248 Repealing acts; certain laws not affected

1-248.
Repealing acts; certain laws not affected

A repealing act shall not affect:

1. Any law funding the territorial or state debt.

2. Any law authorizing the issuance of, funding of, or payment of principal or interest on, territorial bonds, bonds of the state, bonds of an agency, institution, department or political subdivision of the state, or bonds of a county, city, town or municipal corporation.

3. Any act incorporating or chartering municipal corporations.



§ 1-249 Repealing act; effect on pending action or accrued right

1-249.
Repealing act; effect on pending action or accrued right

No action or proceeding commenced before a repealing act takes effect, and no right accrued is affected by the repealing act, but proceedings therein shall conform to the new act so far as applicable.



§ 1-250 Change of limitation; effect

1-250.
Change of limitation; effect

When a limitation or period of time prescribed in a law for acquiring a right or barring a remedy or for any purpose has begun to run before an act repealing such law takes effect and the same or any other limitation is prescribed in any other act passed at the same session of the legislature, the time which has already run shall be deemed part of the time prescribed as such limitation by any act passed at the same session of the legislature.



§ 1-251 Act abolishing office; effect on tenure

1-251.
Act abolishing office; effect on tenure

A person who at the time an act takes effect holds office under a law repealed by such act continues to hold the office according to the tenure of the law repealed, unless the duties of the office are expressly transferred to some other office.



§ 1-252 Repeal of repealing statute; effect

1-252.
Repeal of repealing statute; effect

The repeal or abrogation of a statute, law or rule does not revive the former statute, law or rule theretofore repealed or abrogated, nor does it affect any right then already existing or accrued at the time of such repeal, nor any action or proceeding theretofore taken, except such as may be provided in the subsequent repealing statute, nor shall it affect any private statute not expressly repealed thereby.



§ 1-253 Effect of penal laws on civil remedies, forfeitures, military laws and contempts

1-253.
Effect of penal laws on civil remedies, forfeitures, military laws and contempts

A. The omission to specify or affirm by law liability to damages, penalty, forfeiture or other remedy imposed by law and allowed to be recovered or enforced in a civil action or proceeding for an act or omission declared punishable by law, does not affect a right to recover or enforce such liability.

B. The omission to specify or affirm by law any ground of forfeiture of a public office, or other trust, or special authority conferred by law, or to impeach, remove, depose or suspend a public officer or other person holding a trust, appointment or other special authority conferred by law, does not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition or suspension.

C. Laws defining and punishing criminal offenses do not affect any power conferred by law upon courts martial, or other military authority or officer, to impose or inflict punishment upon offenders against military law, nor any power conferred by law to impose or inflict punishment for a contempt.



§ 1-254 Limitation on duty of statutory implementation; legislative appropriation requirement

1-254.
Limitation on duty of statutory implementation; legislative appropriation requirement

No statute may be construed to impose a duty on an officer, agent or employee of this state to discharge a responsibility or to create any right in a person or group if the discharge or right would require an expenditure of state monies in excess of the expenditure authorized by legislative appropriation made for that specific purpose.



§ 1-301 Holidays enumerated

1-301.
Holidays enumerated

A. The following days shall be holidays:

1. Sunday of each week.

2. January 1, " New Year's Day" .

3. Third Monday in January, " Martin Luther King, Jr./Civil Rights Day" .

4. Third Monday in February, " Lincoln/Washington Presidents' Day" .

5. Second Sunday in May, " Mothers' Day" .

6. Last Monday in May, " Memorial Day" .

7. Third Sunday in June, " Fathers' Day" .

8. July 4, " Independence Day" .

9. First Sunday in August, " American Family Day" .

10. First Monday in September, " Labor Day" .

11. September 17, " Constitution Commemoration Day" .

12. Second Monday in October, " Columbus Day" .

13. November 11, " Veterans' Day" .

14. Fourth Thursday in November, " Thanksgiving Day" .

15. December 25, " Christmas Day" .

B. When any of the holidays enumerated in subsection A falls on a Sunday, the following Monday shall be observed as a holiday, with the exception of the holidays enumerated in subsection A, paragraphs 1, 5, 7, 9 and 11.

C. When any of the holidays enumerated in subsection A, paragraphs 2, 8, 13 and 15 falls on a Saturday, the preceding Friday shall be observed as a holiday.

D. When the holiday enumerated in subsection A, paragraph 11 falls on a day other than Sunday, the Sunday preceding September 17 shall be observed as such holiday.



§ 1-302 Closing of offices and courts; transaction of certain judicial business

1-302.
Closing of offices and courts; transaction of certain judicial business

A. Public offices shall not be open, and no court of justice shall be open or any judicial business transacted on a legal holiday, except for the following purposes:

1. To give upon its request, instructions to a jury deliberating on its verdict.

2. To receive a verdict or discharge a jury.

3. For the exercise of the powers of a magistrate in a criminal action or in a proceeding of a criminal nature.

B. Injunctions, attachments, process for claim and delivery and writs of prohibition may be issued and served on any day.



§ 1-303 Last day for performance of act a holiday; effect

1-303.
Last day for performance of act a holiday; effect

When anything of a secular nature, other than a work of necessity or charity, is provided or agreed to be done upon a day named or within a time named, and the day or the last day thereof falls on a holiday, it may be performed on the next ensuing business day with effect as though performed on the appointed day.



§ 1-304 Arbor day; proclamation

1-304.
Arbor day; proclamation

A. The last Friday in April, in each year, shall be known as Arbor Day.

B. The governor shall make proclamation of Arbor Day and recommend that it be observed in planting trees, shrubs and vines, in the promotion of forest orchard growth and culture in the adornment of public and private grounds, places and ways and in other undertakings in harmony with the character of the day.

C. Arbor Day shall not be a legal holiday.



§ 1-305 National day of the cowboy

1-305.
National day of the cowboy

A. The fourth Saturday in July, in each year, shall be observed as the national day of the cowboy.

B. National day of the cowboy is not a legal holiday.



§ 1-306 Korean war veterans' day

1-306.
Korean war veterans' day

A. July 27, in each year, shall be observed as Korean war veterans' day.

B. Korean war veterans' day is not a legal holiday.



§ 1-307 Prisoners of war remembrance day

1-307.
Prisoners of war remembrance day

A. April 9, in each year, shall be observed as prisoners of war remembrance day.

B. The governor shall make proclamation of prisoners of war remembrance day to commemorate the sacrifices of men and women who suffered captivity in foreign lands while in the service of our country. The governor shall recommend that teachers and students of the schools of this state observe this day with appropriate exercises and shall encourage citizens to contemplate the plight of Americans who have been held captive of an enemy nation.

C. Prisoners of war remembrance day is not a legal holiday.



§ 1-308 Dr. Cesar Estrada Chavez day

1-308.
Dr. Cesar Estrada Chavez day

A. March 31, in each year, shall be observed as Dr. Cesar Estrada Chavez day.

B. Dr. Cesar Estrada Chavez day is not a legal holiday.



§ 1-309 Boy Scouts of America day

1-309.
Boy Scouts of America day

A. February 8, in each year, shall be observed as boy scouts of America day.

B. Boy scouts of America day is not a legal holiday.



§ 1-310 Girl Scouts of the United States of America day

1-310.
Girl Scouts of the United States of America day

A. March 12, in each year, shall be observed as girl scouts of the United States of America day.

B. Girl scouts of the United States of America day is not a legal holiday.



§ 1-311 Tuskegee airmen commemoration day

1-311.
Tuskegee airmen commemoration day

A. The fourth Thursday in March, each year, shall be observed as the Tuskegee airmen commemoration day.

B. Tuskegee airmen commemoration day is not a legal holiday.



§ 1-312 Vietnam veterans' day

1-312.
Vietnam veterans' day

A. March 29, in each year, shall be observed as Vietnam veterans' day.

B. Vietnam veterans' day is not a legal holiday.



§ 1-313 Navajo code talkers' day

1-313.
Navajo code talkers' day

A. August 14, in each year, shall be observed as Navajo code talkers' day.

B. Navajo code talkers' day is not a legal holiday.



§ 1-401 Common problem resolution

1-401.
Common problem resolution

State agencies that are involved with issues relating to the border between Arizona and Mexico shall, contingent on reciprocity by agencies of the state of Sonora, cooperate and coordinate with the counterpart agencies in Sonora, Mexico to find mutual solutions to common problems that affect the agencies on both sides of the border.



§ 1-402 Reports on common problem resolution

1-402.
Reports on common problem resolution

The state agencies that are involved in border issues under section 1-401 shall provide, periodically, recommendations to the legislature on how to resolve problems relating to border issues.



§ 1-501 Eligibility for federal public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

1-501.
Eligibility for federal public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any natural person who applies for a federal public benefit that is administered by this state or a political subdivision of this state and that requires participants to be citizens of the United States, legal residents of the United States or otherwise lawfully present in the United States shall submit at least one of the following documents to the entity that administers the federal public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for federal public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any federal public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, " federal public benefit" has the same meaning prescribed in 8 United States Code section 1611.



§ 1-502 Eligibility for state or local public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

1-502.
Eligibility for state or local public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any agency of this state or a political subdivision of this state that administers any state or local public benefit shall require each natural person who applies for the state or local public benefit to submit at least one of the following documents to the entity that administers the state or local public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for state or local public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any state or local public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, " state or local public benefit" has the same meaning prescribed in 8 United States Code section 1621, except that it does not include commercial or professional licenses, benefits provided by the public retirement systems and plans of this state or services widely available to the general population as a whole.



§ 1-601 Parents' rights protected

1-601.
Parents' rights protected

A. The liberty of parents to direct the upbringing, education, health care and mental health of their children is a fundamental right.

B. This state, any political subdivision of this state or any other governmental entity shall not infringe on these rights without demonstrating that the compelling governmental interest as applied to the child involved is of the highest order, is narrowly tailored and is not otherwise served by a less restrictive means.





